﻿My warmest
congratulations go to you, Sir, on your early election as
President of the General Assembly, which was the first
fruit of the revitalization efforts of your predecessor,
Mr. Han Seung-soo. We congratulate both of you on
successfully implementing these new procedures.
9

After the terrorist attacks of 11 September 2001,
the world joined the United States in expressing grief
and outrage. Citizens from nearly one half of the
United Nations Member States perished. A swift,
determined United Nations response set the stage for a
united global effort to weed out terrorism. Never in
recent history have so many States acted in such unison
as members of one international community as they did
in the months following 11 September.
That was not inevitable. The international
community could easily have fractured after 11
September . Hence, it is useful to reflect on the forces
that brought us together and on what key lessons we
have learned.
After 11 September 2001, the international
community rallied together because we all realized that
the challenges posed by those events affected the
common interests of all States. The common menace of
terrorism elicited a cohesive psychological response.
Everyone is vulnerable. In Singapore, we discovered
terrorists belonging to a regional network with links to
Al Qaeda, whose tentacles spread to Indonesia,
Malaysia, the Philippines, Thailand and even Australia.
Its targets were United States, Israeli, British and other
foreign interests.
But a cohesive response also requires a
galvanizing force. The United Nations provided that.
The United Nations also legitimizes international
action. On 12 September 2001, the Security Council
adopted, by consensus, its resolution 1368 (2001),
condemning the terrorist attacks and expressing its
readiness to take all necessary steps to respond to the
attacks. It was followed shortly by a consensus
resolution of the General Assembly, resolution 56/1.
Within three weeks of the attack, the Security Council
negotiated and adopted, again by consensus, its
resolution 1373 (2001), a landmark resolution which
dealt comprehensively with counter-terrorism and
provided a common legal basis for all States to take
action against terrorists and their supporters.
The Security Council's response to 11 September
was impressive and was possible only because all the
major Powers agreed on the need to respond decisively
to the terrorist threat. Indeed, the war on terrorism has
reordered international priorities and has created new
opportunities for partnership, casting a new strategic
overlay over great-Power relationships.
Terrorism is not a new phenomenon. Many of us
have long had unhappy experiences with it. But 11
September focused us on its globalized nature and
stressed the need for coherence and coordination in
international cooperation. After 11 September, a
number of international, regional, subregional and
national plans of action and strategies to combat
terrorism emerged. Some of these proposals took the
form of specific and practical counter-terrorism
measures. Others assumed a more normative character.
These efforts are the building blocks for coordinated
international action against terrorism.
This commitment to collaborative international
action, however, has only recently begun to take shape.
Since 11 September, various organs of the United
Nations system have examined their respective
responsibilities and available tools so as to undertake
this collaborative mission in the most effective manner.
The report prepared by the Policy Working Group on
the United Nations and Terrorism is a clear example.
Coordination and coherence within the United Nations
system should certainly be enhanced. The common
enemy we face has built up a sophisticated and
complex global network that requires an appropriate
response.
But as we consider new international mechanisms
to fight terrorism, we should pause to reflect on a key
question: how can we ensure effective coordination
between the United Nations, other regional and
international organizations and Member States? How
can we synergize respective international, regional and
national competencies to maximize operational
effectiveness against terrorism? The United Nations
comparative advantage and aptitude reside in its
consultative, coordinating and facilitative functions.
Ultimately, however, the contributions made by
the United Nations must depend on the political will
and resolve of its Member States to make its laws and
norms work. Achieving the right equilibrium of
responsibilities and obligations is crucial if we are to
succeed in our common mission to defeat international
terrorism.
The battle against terrorism has also to be fought
at the philosophical level. Some terrorists have tried to
depict the current global anti-terrorism campaign as a
war against Islam. This is obviously not true. No
religion tolerates terrorism, and Islam certainly does
not, but we should not ignore the extent to which the
10

appeal of extremists such as Osama bin Laden
resonates with the marginalized and disenfranchised,
feeding upon stereotypes and prejudices. At a time of
confusion and uncertainty, the value of cross-cultural
understanding and communication cannot be
underestimated.
As an international Organization with near
universal membership, the United Nations can play a
key role in promoting tolerance and understanding
between nations, cultures and religions. The United
Nations dialogue among civilizations is a key initiative
that we should build upon. The dialogue among
civilizations celebrates diversity and introduces a new
paradigm of international relations, promoting a
dialogue among the major world religions and cultures.
Dialogue between the different cultures and religions
would help to reduce the sources of prejudice and
intolerance that currently colour individual and societal
perceptions.
Another longer-term challenge is to address the
economic and social conditions that encourage
terrorists. International economic integration is
ultimately the only guarantor of prosperity, but the fact
is that globalization is both incomplete in scope and
uneven in its distribution of costs and benefits. Many
developing countries remain imperfectly integrated into
the world economy. These problems must be addressed
by capacity-building and infrastructure development
within developing countries, with whatever
international assistance is necessary, and by the
elimination of trade barriers and protectionism in the
developed countries.
The events of 11 September underscored that, in
an interdependent world, no one is invulnerable. Local
problems can easily be transformed into global
problems. Each day that we do not act to address and
contain these problems increases their potential to do
more harm. Our collective security is dependent on our
ability and willingness to confront new challenges. We
should not await another catastrophe on the scale of 11
September before we are forced to act on other equally
challenging global problems that confront us. The war
against terrorism has to be waged with both guns and
butter.
I would like to conclude by sharing our
experiences on the Security Council. Almost two years
ago, members of the General Assembly gave Singapore
the honour and privilege of serving as one of the
elected members of the Security Council. Our term
ends this December. I want to thank all those who
showed their trust in us by giving us this unique
opportunity.
Our experience has been a fulfilling and
enriching one from which we have drawn important
lessons and insights. The Security Council has gone
through many phases. Designed first of all to deal with
inter-State conflicts, the Security Council has
increasingly moved towards handling intra-State
conflicts in the post-cold-war era. But the terrorist
attacks of 11 September were an unprecedented
development. They produced a new era, confronting
the Security Council with a new and distinct threat to
international peace and security. Singapore has
therefore served in two very different Security
Councils  one before 11 September and another after
those tragic events.
For the Security Council to remain effective, it
has to demonstrate that it can respond effectively to
new challenges. Otherwise, its relevance and
credibility will be compromised. As a small State, we
are vulnerable to such terror attacks. As a member of
the Security Council, we have supported initiatives
which address this new threat.
A key lesson that we have learnt is that, for all its
imperfections and occasional failings, the Security
Council often does work. It is nevertheless too early to
gauge the success and effectiveness of the Security
Council in responding to the scourge of terrorism.
Whether the Security Council can continue to develop
appropriate responses over the long run at this plastic
phase of the creation of a new strategic era will be a
critical test of its relevance in the new century.
It is naive to expect that the swift unity of global
action post 11 September will henceforth be
demonstrated on all global issues. Our experiences in
the Security Council attest to protracted processes
being the norm rather than the exception for coalescing
international action. But where international consensus
has not yet consolidated over situations posing serious
and immediate threats, the lack of international
consensus in itself cannot be an excuse for inaction.
That would be an abdication of individual and
collective responsibility.
Finally, as one of two Asian elected members of
the Council, we were pleased to make a small
contribution to the East Timor success story. This


success was made possible only by the hard work and
sacrifices of its people, with the support of the
international community. Today, the United Nations
continues to play a critical role in preserving the peace
in East Timor and in ensuring that the Government and
people of East Timor have the opportunity to succeed
in their quest to build a democratic, stable and viable
State. We look forward to welcoming East Timor as the
191st Member of the United Nations.
Let me conclude by warmly congratulating
Switzerland for becoming the 190th Member of the
United Nations. Switzerland may be a new member;
however, it has also provided the second most
important venue for United Nations activities. It has
therefore long been a partner of the United Nations
and, I believe, this partnership will be deepened with
its membership.






